Citation Nr: 1234529	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with tachycardia.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for chronic rhinitis.

6.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


	INTRODUCTION	

The Veteran served on active duty from January 1984 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for hypertension, chronic sinusitis, and chronic rhinitis are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Right knee disability is not etiologically related to service.

2.  Left knee disability is not etiologically related to service.

3.  Neck disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to service connection for left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for neck disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claims, by letter mailed in December 2007, prior to the initial adjudication of the claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of these claims.  In this regard, the Board notes that service treatment records (STRs) and all post-service medical evidence identified by the Veteran were obtained.  In addition, the Veteran was also afforded VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Knee Disability

The Veteran contends that he is entitled to service connection for a right knee disability as it is related to his active service.  

The Board notes that the Veteran's STRs show that in September 1984 he was hit by a car that only came in contact with his right leg and was found to have a soft tissue injury, pain upon palpation to the fibula/tibia, pinpoint bruise, slight edematous, and no broken skin.  He was treated with Motrin, an Ace wrap/crutch, light duty, and a cold compress.  The report of his examination for discharge in July 1987 shows that his lower extremities were found to be normal on clinical evaluation.

The Veteran was afforded a VA examination in November 2011 in which the examiner noted a diagnosis of right knee pain in 1984 and described the aforementioned in-service report.  Physical examination showed excess fatigability and pain on movement.  The examiner noted review of the claims files and opined that the right knee disability (claimed condition) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the Veteran was noted to have been struck by a vehicle on the lower leg with pain on palpation of tibia/fibula and pinpoint bruising with edema but no broken skin; there was no other complications or chronicity noted in the claims file; there was no evidence of broken bones and no documentation or other evidence that the actual right knee was involved in the injury.

The VA examiner's opinion is properly supported and is consistent with the STRs and other post-service records showing no treatment for a right knee disability after discharge.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his right knee disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  Moreover, the Board has no reason to doubt that the Veteran experienced symptoms noted in the STRs.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187   (1997), aff'd sub nom Routen v. West, 142 F3d 1434  (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The STRs show that the Veteran's lower extremities were normal at the time of his discharge from service and the only medical opinion of record is against the claim.

In sum, the Board has determined that the Veteran's right knee disability developed after the Veteran's discharge from service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability as it is related to his active service.  

The Board notes that the Veteran's STRs show that in April 1984 he was seen for a left knee contusion that occurred during training; a finding of resolving trauma to the left knee was noted; and he was given a temporary profile to exercise at his own pace.  The report of his examination for discharge in July 1987 shows that his lower extremities were found to be normal on clinical evaluation.

The Veteran was afforded a VA examination in November 2011 in which the examiner noted a diagnosis of left knee contusion in 1984 and described the aforementioned in-service report.  Physical examination showed excess fatigability and pain on movement.  The examiner diagnosed probable area of old bone infarction distal shaft and mild degenerative change left knee and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the Veteran was treated for a left knee contusion, but there was no medical evidence showing any chronic residuals from the left knee contusion; there was no chronicity noted or sequela noted in separation findings.

The VA examiner's opinion is properly supported and is consistent with the STRs and other post-service records showing no treatment for a left knee disability after discharge.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his left knee disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account as competent.  Moreover, the Board has no reason to doubt that the Veteran experienced symptoms noted in the STRs.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The STRs show that the Veteran's lower extremities were normal at the time of his discharge from service and the only medical opinion of record is against the claim.

In sum, the Board has determined that the Veteran's left knee disability developed after the Veteran's discharge from service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Neck Disability

The Veteran contends that he is entitled to service connection for a neck disability as it is related to his active service.  

The Board notes that the Veteran's STRs show that in August 1987 he was seen for neck pain and was treated with a hot towel / heating pad and Motrin.  The report of his examination for discharge in July 1987 shows that his head, neck, and scalp were found to be normal on clinical evaluation.

The Veteran was afforded a VA examination in June 2011 in which the Veteran reported onset of neck pain in 1987 and described the aforementioned in-service report.  The VA examiner diagnosed cervical spondylosis and opined that the current spine condition was less likely as not related to the cervical spine complaints in service as the separation examination was negative for cervical spine complaints; there were no complaints within the presumptive period after military service of the cervical spine; and the complaint was diagnosed as "acute cervical spasm" in 1987 which resolved and was not considered chronic in nature.

The VA examiner's opinion is properly supported and is consistent with the STRs and other post-service records showing no treatment for a neck disability after discharge.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his neck disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account as competent.  Moreover, the Board has no reason to doubt that the Veteran experienced symptoms noted in the STRs.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The STRs show that the Veteran's neck was normal at the time of his discharge from service and the only medical opinion of record is against the claim.

In sum, the Board has determined that the Veteran's neck disability developed after the Veteran's discharge from service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for neck disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for hypertension, sinusitis, and rhinitis are decided.

Hypertension with Tachycardia 

The Veteran contends that he is entitled to service connection for hypertension as it is related to his active service.  

STRs show that in May 1986 the Veteran was found to have high blood pressure and tachycardiac, secondary to Demerol prescribed for allergies.

The Veteran was afforded a VA examination in November 2011 in which the examiner noted a diagnosis of hypertension in 2008 and noted the aforementioned in-service record.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the Veteran had an incident of hypertension after taking medication for an allergy condition, but had no ongoing pattern that was noted while in the military; the Veteran was not diagnosed until 2008 with hypertension and began on medications; he had evidence of left ventricular hypertrophy but no consistent findings of hypertension during active duty military service nor in the presumptive period after military service as evidenced by the record.

The Board finds that this VA opinion is inadequate for adjudication purposes as it does not properly address the diagnosis of left ventricular hypertrophy (frequently a pathological reaction to high blood pressure) in regards to potential "ongoing pattern" or evidence of continuity of symptomatology for the Veteran's hypertension.  Accordingly, the Board finds that remand for an addendum opinion is in order.

Chronic Sinusitis and Rhinitis

The Veteran contends that he is entitled to service connection for chronic sinusitis and rhinitis as the conditions are related to his active service.  

The report of his examination for enlistment in September 1983 shows that his nose and sinuses were found to be normal on clinical evaluation. 

STRs show that in October 1984 the Veteran reported hay fever and sneezing and was assessed as having an allergic reaction.  A report in May 1986 showed that he was treated for symptoms of sneezing, rhinorrhea, congestion, and itching eyes; he reported a history of allergies since the age of 15 to 18 and was diagnosed with probable rhinoconjunctivitis.
 
The Veteran was afforded a VA examination in June 2008 in which he reported onset of rhinitis in 1984; that in 1984 he was having infections and headaches; that he was diagnosed with sinusitis/rhinitis; and that he had continued symptoms of increased mucus since onset.  The examiner diagnosed chronic rhinitis but did not provide an etiological opinion.

Although the June 2008 examiner did not diagnose sinusitis, the Board notes that VA treatment records show continued complaints of and treatment for nasal congestion, nasal pruritus, sneezing, coughing, wheezing, and shortness of breath; therefore, the Board finds that etiological opinion on both sinusitis and rhinitis is required.

Moreover, the Board notes that the RO denied entitlement to chronic rhinitis in the rating decision on appeal based in part on a finding that the condition preexisted service and was not permanently worsened as a result of military service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As the Veteran was not found to have a service-connectable sinusitis or rhinitis disability on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the aforementioned disabilities clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2011).  

The Board also notes that the Veteran's statements alone do not constitute clear and unmistakable evidence that the disabilities existed prior to service.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present sinusitis and/or rhinitis, to include whether the disabilities clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be provided to the VA examiner who conducted the November 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which a response in the affirmative or the negative to the following question is provided: Is there a 50 percent or better probability that the Veteran's current hypertension with tachycardia originated during active service or is otherwise etiologically related to his active service, to include a discussion of the diagnosis of left ventricular hypertrophy in regards to continuity of symptomatology?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the November 2011 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The Veteran should be afforded a VA examination by a different examiner with appropriate expertise to determine if his sinusitis and rhinitis disabilities are related to his service.  The claims folder must be provided to and reviewed by the examiner. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sinusitis and/or rhinitis were present during active service.  If the examiner is of the opinion that sinusitis and/or rhinitis were present during service, the examiner should provide an opinion as to whether the disabilities clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

If the examiner is of the opinion that sinusitis and/or rhinitis were not present during service, the examiner should provide an opinion as to whether the disabilities are etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


